FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 CARLOS ARMANDO GUEVARA                           No. 08-72463
 GUZMAN,
                                                  Agency No. A098-349-022
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Carlos Armando Guevara Guzman, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
dismissing his appeal from an immigration judge’s decision denying his

application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000). We deny the petition

for review.

       Guevara Guzman testified gang members attacked him because they

believed he had money and/or other items they wanted. Substantial evidence

supports the agency’s conclusion that Guevara Guzman failed to demonstrate that

he was harmed or has a well-founded fear of harm on account of a protected

ground. See Sangha v. INS, 103 F.3d 1482, 1486-87 (9th Cir. 2007); see also

Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (the protected

ground has to be “one central reason” for persecution). Accordingly, Guevara

Guzman’s claims for asylum and withholding of removal fail.

       To the extent Guevara Guzman challenges the BIA’s denial of his motion to

reconsider, we lack jurisdiction to consider it because Guevara Guzman did not

petition for review of that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258

(9th Cir. 1996).

       PETITION FOR REVIEW DENIED.




JLA/Research                            2                                    08-72463
JLA/Research   3   08-72463